March 11, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
    RAMESH KAPUR D/B/A AIC MANAGEMENT COMPANY, Appellant

NO. 14-13-01065-CV                          V.

HARRIS COUNTY, LINEBARGER GOGGAN BLAIR & SAMPSON LLP AND
                  CITY OF HOUSTON, Appellees
               ________________________________

     Today the Court heard its own motion to dismiss the appeal from the
judgment signed by the court below on August 30, 2013. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Ramesh Kapur d/b/a AIC Management Company.


      We further order this decision certified below for observance.